Order entered December 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00477-CV

                          IN THE INTEREST OF: Z.C.S., A CHILD

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-12-2032

                                            ORDER
       On the Court’s own motion, we WITHDRAW our opinion and VACATE the judgment

of October 9, 2014.

       After submission of the appeal and issuance of the original opinion, appellate counsel for

appellant Mother filed a motion to withdraw as counsel and an Anders brief stating there are no

arguable issues to raise. Counsel did not file an extension motion explaining why the brief was

tendered four months after it was due and nearly two months after the appeal was submitted.

Nevertheless, in the interest of justice, we ORDER the brief of appellant Mother received on

November 25, 2014, filed as of the date of this order.

       In the motion to withdraw, counsel states that he informed appellant Mother of her right

to request the record and file a pro se response, but he does not state that he provided her with a

copy of the record. Appellant Mother has the right, if she so desires, to review the appellate

record and file a pro se response. If appellant Mother desires to review the appellate record and
file a pro se response, she must notify the Court in writing by JANUARY 7, 2015, and make

such a request. Otherwise, the appeal will be submitted upon the Anders brief filed by counsel.

       We DIRECT the Clerk of this Court to send, by first-class mail, copies of this order

and the Anders brief to Jennifer Lynn Sykes, 9650 Farmington Road, Van Alstyne, Texas 75495.

       We DIRECT the Clerk to send copies of this order and the Anders brief, by electronic

transmission, to counsel for all parties.




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE